Citation Nr: 0218305	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-10 182	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for eye disability.

(The issue of entitlement to an evaluation in excess of 30 
percent for arteriosclerotic heart disease with a history 
of hypertension and coronary artery bypass graft, from 
November 19, 1997, will be addressed in a future 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active duty service from January 
1973 to October 1975.  He reports active service between 
November 1955 and September 1973 that is unverified.  

This appeal comes before the  Board of Veterans' Appeals 
(Board) from a March 1998 rating decision that denied 
claims for service connection for eye disability and 
epididymitis.  The March 1998 also granted service 
connection for arteriosclerotic heart disease with history 
of hypertension and coronary artery bypass graft and 
assigned an initial 30 percent rating from November 19, 
1997.  After notification of those actions, the veteran 
filed a notice of disagreement (NOD) with the denials of 
service connection and with the assigned rating for heart 
disease in April 1998; the RO issued a Statement of the 
Case (SOC) in May 1998; and the veteran filed a 
Substantive Appeal in June 1998.  Supplemental statements 
of the case were issued in June 1998 and November 2000.  

The veteran requested and was scheduled for hearing before 
an RO hearing officer, in September 1998, but failed to 
report.  The record does not document any reason for his 
failure to appear, and neither he nor his representative 
submitted a timely request for rescheduling of the 
hearing.  

In March 2000, the Board remanded the case to the RO for 
additional development.  Following completion of the 
actions requested on remand, the RO continued the denial 
of the claims, and returned the claims file to the Board.  

The Board's decision on the claims for service connection 
for epididymitis and eye disability is set forth below.  
However, the Board is undertaking additional development 
with respect to the claim of a higher rating for the 
service-connected heart disease pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)(2002)).  When it is 
completed, the Board shall provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3,105) (January 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
shall prepare a separate appellate decision addressing 
this issue.

As a final preliminary matter, the Board points out that 
in a statement to VA dated in July 2002, the veteran 
appears to be requesting service connection for Meniere's 
disease.  However, as this matter has not been 
adjudicated, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims for service connection for 
epididymitis and for eye disability has been accomplished.  

2.  Although the veteran had a single in-service episode 
of epididymitis, there is no medical evidence of any 
current epididymitis, or that the veteran suffers from the 
chronic residuals of the in-service episode.  

3.  Only refractive error was shown in service, and there 
is no medical evidence of a nexus between cataracts and 
other eye disability, first clinically demonstrated many 
years after discharge from active duty, and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for epididymitis 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).



2.  The criteria for service connection for eye disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claims for service connection for 
eye disability and for epididymitis has been accomplished. 

While the RO initially denied the claims for service 
connection as not well grounded, the Board notes that 
through the rating decision of March 1998, the May 1998 
Statement of the Case, and Supplemental Statements of the 
Cases dated in June 1998 and November 2000, the veteran 
and his representative have been notified of the pertinent 
law and regulations governing entitlement to the benefits 
he seeks, and the evidence that has been considered in 
connection with his appeal, and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., 
RO letters of December 1999 and May 2002), have been 
afforded opportunities to submit such information and 
evidence.  Moreover, because, as explained below, there is 
no indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Hence, the duty to notify has been 
met.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate the claims currently 
under consideration.  The veteran underwent VA examination 
in February 1998, and extensive VA clinical records dating 
through October 2002 have been requested and associated 
with the claims file.  While the veteran has asserted that 
the February 1998 examination is inadequate, the Board 
notes that that examination includes a discussion of the 
veteran's medical history and assertions and includes the 
examiner's clinical findings and diagnosis.  As such, and 
in light of the other medical evidence of record, the 
Board finds that the medical evidence currently of record 
is sufficient to adjudicate the claim for service 
connection for eye disability, along with the claim for 
service connection for epididymitis, sufficient to 
adjudicate these claims.  See 38 C.F.R. § 5103A (West 
Supp. 2002).  Significantly, neither the veteran nor his 
representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims for service connection for eye disability or for 
epididymitis that has not been obtained. 

Under these circumstances, the Board finds that 
adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claims are ready to be considered on the 
merits.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection requires a finding of a current 
disability that is related to an injury or disease 
incurred in service.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A.  Epididymitis

The veteran asserts that he had an episode of epididymitis 
in service for which service connection should now be 
granted.  

The service medical records reflect that upon re-
enlistment examination in January 1959, the veteran was 
noted to have been under treatment for epididymitis of the 
right testicle.  No subsequent reference to epididymitis 
or testicular symptomatology is recorded in the service 
medical records.  On examination in May 1975 for 
retirement from service, no genitourinary defect or 
symptomatology was noted. 

The veteran filed a claim for service connection for 
epididymitis in November 1997.  He underwent a VA general 
medical examination in February 1998, during which he 
described medical problems that included status post 
transurethral resection of the prostate secondary to 
benign prostatic hyplasia.  On examination, it was 
observed that the testes were descended bilaterally.  No 
diagnosis pertaining to the testicles was rendered. 

In May 1998, the RO received VA outpatient clinical 
records showing that the veteran was treated in June 1996 
for epididymitis for which an antibiotic was prescribed.  

The evidence in this instance indicates that the veteran 
was treated for a solitary episode of epididymitis in 1959 
while in service.  However, as indicated above, Congress 
has specifically limited entitlement to service-connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, 
in the absence of proof of a present disability (and, if 
so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the record shows that, post-service, the veteran 
was again treated for epididymitis in June 1996, six 
months before he filed a claim for service connection, 
there is absolutely no medical evidence to indicate that 
he currently has any epididymitis, or that he suffers from 
the chronic residuals of the in-service episode.  In 
short, there is no medical evidence of a nexus between the 
single episode in service and any current disability.  As 
indicate above, VA examinations conducted since the 
veteran filed his claim have not culminated in any 
genitourinary diagnosis, and the veteran has neither 
presented nor alluded to the existence of any medical 
opinion to support his assertions that a current chronic 
condition began in service.  

Furthermore, although the veteran now asserts that he has 
epididymitis which is of service onset, as a layman with 
the appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical 
matter, such as whether he currently suffers from a 
current disability, and, if so, whether there is a medical 
relationship between that disability and in-service injury 
or disease.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Under these circumstances, the Board must conclude that 
the criteria for a grant of service connection for 
epididymitis are not met, and that the appeal as to this 
issue must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

B.  Eye disability

The veteran contends that his vision diminished and became 
worse while on active duty, and that service connection 
for eye disability is warranted.  

After reviewing the record, the Board concludes that the 
clear preponderance of the evidence is against entitlement 
to service connection for eye disability.  Despite the 
veteran's contentions, service medical records do not 
document any complaints or medical findings of eye 
disability under VA regulation.  At the time of the 
entrance examination in November 1955, clinical 
examination of the eyes revealed no abnormalities, and 
uncorrected vision was reported as 20/20 in both eyes.  
The veteran's separation medical examination in May 1975 
noted uncorrected distance vision of 20/100 and 20/50, 
correctible to 20/20 in the right and left eyes, 
respectively.  Near vision was 20/40 and 20/50, 
correctible to 20/13 in the right and left eyes 
respectively.  A notation of decreased vision, 
bilaterally, correctible to 20/20 was recorded at that 
time.  However, no other abnormality of the eyes was 
indicated.  While it clearly appears that there was some 
diminished visual acuity during service, such decrease was 
due to refractive error, which is not a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(providing that congenital or developmental defects, and 
refractive errors of the eye are not "diseases or injuries 
within the meaning of applicable legislation.").

The post-service record is silent for any reference to an 
eye condition until the veteran filed a claim for such in 
November 1998.  Subsequently received were VA outpatient 
records dated between 1997 and 2001 showing that the 
veteran's eyes were examined and that he was noted to have 
several eye disorders including presbyopia, pseudo-
aphakia, and bilateral cataracts.  He underwent surgery 
for cataracts of the left eye in March 1999.  

During the veteran's February 1998 eye examination, he 
reported that he had had a history of decreased visual 
acuity in the right eye for several years, and that 
bilateral cataracts had been diagnosed in the VA eye 
clinic.  The veteran denied any pain or other ocular 
problems.  Physical examination disclosed that distant and 
near uncorrected visual acuity in the right eye was each 
20/100, best correctible to 20/50 and 20/30, respectively.  
Distant and near uncorrected visual acuity in the left eye 
was 20/50 and 20/100, best correctible to 20/40 and 20/25, 
respectively. He denied any diplopia or visual field 
deficits.  It was reported that external examination of 
the eye was within normal limits.  Following a 
comprehensive examination, diagnoses of bilateral 
cataracts consistent with visual acuity, and 
blepharitis/meibomianitis were rendered.  The examiner 
noted that because the veteran refused dilation on that 
occasion due to a long drive home, a fundus examination 
was performed using a direct ophthalmoscope.  It was 
indicated, however, that this produced suboptimum results. 

In view of the foregoing, the Board finds that the 
criteria for service connection for eye disability are not 
met.  No ratable eye disability was manifested during 
service or for many years thereafter.  As indicated above, 
the veteran's loss of visual acuity at service retirement 
was shown to be the result of refractive error, which is 
not a disability within the applicable VA regulations for 
purposes of service connection.  Moreover, cataracts and 
other disabilities of the eyes were first clinically 
indicated more than 20 years after the veteran's 
retirement from service, and there is absolutely no 
medical evidence to even suggest a medical relationship 
between any later diagnosed eye disability and service.  

While the veteran may well believe that there is a 
relationship between service and current eye disability, 
there is no medical evidence whatsoever to support such a 
belief.  As indicated above, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to offer probative evidence, on 
the basis of his assertions alone, on a medical matter.  
See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 
186

For all the foregoing reasons, the Board must conclude 
that the claim for service connection for eye disability 
must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for epididymitis is denied

Service connection for residuals of eye injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

